Appeal by the People from two orders of the Supreme Court, Kings County, the first of which, entered June 23, 1978, granted defendant Haynes’ motion to dismiss the indictment as to her, and the second of which, entered September 14, 1978, granted defendant Trotman’s motion to dismiss the indictment as to him. The appeal from the first afore-mentioned order brings up for review a further order of the same court, entered July 31, 1978, which granted the same relief to defendant Haynes. Appeal from the order entered June 23, 1978 dismissed as academic. That order was superseded by the order entered July 31, 1978. Orders entered July 31, 1978 and September 14, 1978 reversed, on the law, the motions to dismiss the indictment are denied, the indictment is reinstated and the case is remanded to Criminal Term for further proceedings consistent herewith. The six-month period within which the People are required to be ready for trial under CPL 30.30 (subd 1, par [a]) is to be measured from the filing of the indictment and not from the date on which *779the criminal complaint was filed when, as here, the criminal complaint was dismissed and the defendants were not bound over for action by the Grand Jury (see People v Osgood, 71 AD2d 1030). Neither defendant has shown a nonexcused delay of six months from the date of the filing of the indictment, November 4, 1977. Both motions to dismiss the indictment on the grounds that the defendants were denied a speedy trial under CPL 30.30 must be denied. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.